The only question is whether, when a negotiable note is transferred before maturity as collateral security for a pre-existing debt, the assignee is such holder for value that he takes free from equities of which he had no notice. The "Negotiable Instruments" statute, Acts 1899, Chap. 733, secs. 25-27, settles that such is the case now to the extent of the debt secured, but that is a change of the law, which was previously otherwise. Holderby v. Blum, 22 N.C. 51; Harris v. Horner, 21 N.C. 455, 30 Am. Dec., 182; Potts v. Blackwell, 56 N.C. 449. This case is governed by the law as it stood prior to the act of 1899.
Affirmed. *Page 191